                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

WILLIE COX, JR., a/k/a ABBUE-JAU,                 )
                                                  )
                Plaintiff,                        )
                                                  )
         V.                                       )           No. 4:19-CV-3152-SNLJ
                                                  )
JOHN A. ROSS,                                     )
                                                  )
                Defendant.                        )

                                MEMORANDUM AND ORDER

         This matter is before the Court upon the motion of plaintiff Willie Cox, a/k/a Abbue-Jau,

for leave to proceed in forma pauperis in this civil action. For the reasons explained below, the

motion will be denied, and this case will be dismissed.

                                Legal Standard on Initial Review

         Pursuant to 28 U.S.C. § 1915(e)(2), the Court is required to closely screen cases where, as

here, there is an application to proceed in forma pauperis. The Court may deny a litigant leave to

proceed in forma pauperis and dismiss an action if it determines that the complaint is frivolous or

malicious. A complaint is frivolous "where it lacks an arguable basis either in law or in fact. "

Neitzke v. Williams, 490 U.S. 319, 325 (1989). A complaint is malicious if it was filed for the

purpose of harassing the named defendant and not for the purpose of vindicating a cognizable

right. Spencer v. Rhodes, 656 F. Supp. 458, 461-63 (E.D.N.C. 1987), aff'd 826 F.2d 1061 (4th Cir.

1987).

         When considering whether a complaint is malicious, the Court may refer to objective

factors such as the circumstances surrounding the filing and the nature of the allegations. Id.

Additionally, the Eighth Circuit has recognized that "malicious" applies to situations where the

complaint is "plainly part of a longstanding pattern of abusive and repetitious lawsuits." Horsey v.
Asher, 741 F.2d 209, 213 (8th Cir. 1984), Cooper v. Wood, 111 F.3d 135 (8th Cir. 1997)

(unpublished); see also In re McDonald, 489 U.S. 180 (1989) (leave to proceed in forma pauperis

can be denied based in part on prior abusive litigation).

                                               Background

           The case at bar is one of many interrelated civil rights actions plaintiff has filed pro se and

in forma pauperis in this Court since September 17, 2019. 1 As of the date of this Memorandum

and Order, all of plaintiffs cases that have been reviewed pursuant to 28 U.S.C. § 1915(e)(2)(B)

have been dismissed for one of the reasons set forth therein. In Cox v. City of Clayton, 4:19-cv-

03091-RL W, the Honorable Ronnie L. White determined that plaintiffs repeated filing of

frivolous and interrelated lawsuits amounted to abuse of the judicial process, and cautioned him

that restrictions may be imposed if he continued the practice. On November 22, 2019, plaintiff

began filing lawsuits seeking damages against the District Judges ofthis Court who dismissed his

cases. 2

                                              The Complaint




1
  See Cox v. Lang, 4:19-cv-02585-NAB (E.D. Mo. Sept. 17, 2019), Cox v. Hulsey, 4:19-cv-02586-JAR
(E.D. Mo. Sept. 17, 2019), Cox v. Hartman, 4:19-cv-2587 (E.D. Mo. Sept. 17, 2019), Cox v. Anello, 4:19-
cv-02588-AGF (E.D. Mo . .Sept. 17, 2019), Cox v. Walz, 4:19-cv-02589-SRC (E.D. Mo. Sept. 17, 2019),
Cox v. Hulsey, 4:19-cv-02592-SRC (E.D. Mo. Sept. 17, 2019), Cox v. Morrow, 4:19-cv-02593-JAR (E.D.
Mo. Sept. 17, 2019), Cox v. Grammer, 4: l 9-cv-02662-PLC (E.D. Mo. Sept. 30, 2019), Cox v. Crotzer,
4:19-cv-02727-RLW (E.D. Mo. Oct. 7, 2019), Cox v. Dewly, 4:19-cv-02744-JAR (E.D. Mo. Oct. 9, 2019),
Cox v. Dodson, 4:19-cv-02748-AGF (E.D. Mo. Oct. 9, 2019), Cox v. Walker, 4:19-cv-02764-RLW (E.D.
Mo. Oct. 10, 2019), Cox v. City of University City, Missouri, 4: l 9-cv-02923-JCH (E.D. Mo. Oct. 28, 2019),
Cox v. Brentwood, Missouri, City of, 4:19-cv-03067-PLC (E.D. Mo. Nov. 7, 2019), Cox v. City a/Clayton,
4:19-cv-03091-RLW (E.D. Mo. Nov. 12, 2019), and Cox v. Ferguson, City of, 4:19-cv-3115-SNLJ (E.D.
Mo. Nov. 18, 2019).

2 See Cox v. Fleissig, 4:19-cv-3133-SRC (E.D. Mo. Nov. 22, 2019), Cox v. Autrey, 4:19-cv-3143-SPM
(E.D. Mo. Nov. 25 , 2019), Cox v. Autrey, 4:19-cv-3144-JCH (E.D. Mo. Nov. 25, 2019), Cox v. Ross, 4:19-
cv-3153-HEA (E.D. Mo. Nov. 25, 2019), Cox v. Ross, 4:19-cv-3156-JMB (E.D. Mo. Nov. 26, 2019), and
Cox v. Ross, 4:19-cv-3157-DDN (E.D. Mo. Nov. 26, 2019).
                                                      2
       Plaintiff brings this action against the Honorable John A. Ross to complain about the

dismissal of one of his prior cases, Cox v. Grammer, 4: 19-cv-2662-PLC. For his statement of the

claim, plaintiff attaches to the complaint the memorandum and order dated November 25, 2019

signed by Judge Ross. Plaintiff has made handwritten notations throughout the six-page

memorandum and order. For example, plaintiff has circled the word "plausible" and inserted a

handwritten notation that this word is "unlawful by definition" ; plaintiff has circled the word

"liberally" and inserted a notation that this word is "unconstitutional"; plaintiff has handwritten

"assumption sue Grammer as Grammer not P.O. Grammer which you did"; plaintiff has

handwritten "this is all you not me, [illegible] filed this complaint you are me"? (ECF No. 1, attch.

1 at 1-7). Plaintiff then attaches several pages of typewritten "constitutional case law," definitions,

and statements such as "traffic court is a fiction it is generally there for those that commit

commercial acts," and "Police officers must be amenable to you at all time. Amenable means;

willing to be responsive to; agreeable; able to submit to a higher authority. Not answering your

questions they become guilty of commercial insurance fraud." In all, plaintiffs attachments are 42

pages in length. Plaintiff seeks a total of $2 million in damages .

                                                 Discussion

       The Court finds that plaintiffs in forma pauperis application should be denied and this

action should be dismissed because the complaint is frivolous and malicious. The complaint is

frivolous because judges generally cannot be sued for monetary relief based on alleged judicial

misconduct, and nothing in the instant complaint establishes that Judge Ross acted in the absence

of jurisdiction or outside his judicial capacity. See Imbler v. Pachtman, 424 U.S. 409, 434-35

(1976) (citing Pierson v. Ray, 386 U.S. 547 (1967)). The complaint is malicious because it is clear

from the circumstances surrounding the filing and the nature of the allegations that plaintiff filed



                                                   3
the complaint to harass and disparage Judge Ross for ruling against him, see Spencer, 656 F. Supp.

at 461-63, and because the complaint is clearly part of a pattern of abusive and repetitious lawsuits.

See Horsey, 741 F.2d at 213.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion for leave to proceed in forma pauperis

is DENIED. [ECF No. 2]

       IT IS FURTHER ORDERED that this case is DISMISSED pursuant to 28 U.S.C. §

1915(e)(2)(B)(i). A separate order of dismissal will be entered herewith.

       Dated this     Diftt    day of December, 2019.




                                                  STEPHEN N. LIMBAUGH, JR.
                                                  UNITED STATES DISTRICT JUDGE




                                                   4
